Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2019

                            No. 04-18-00889-CR & 04-18-00890-CR

                                      Sergio MARTINEZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2015CR10879, 2015CR10880
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER
       The trial court appointed Frank D. Sandoval Jr. to represent appellant in this appeal
following the withdrawal of prior appellate counsel. After the appointment, we ordered Mr.
Sandoval to file appellant’s brief in this court on or before June 5, 2019. Mr. Sandoval has filed
a motion for extension of time asking for an additional twenty-one days to file the brief. We
GRANT the motion and ORDER Mr. Sandoval to file the appellant’s brief in this court on or
before June 26, 2019.

        We ordered appellate cause numbers 04-18-00889-CR and 04-18-00890-CR
consolidated. In our order we stated the parties “must file motions, briefs, and other pleadings as
if the appeals were one but put both appeal numbers in the style of the case.” Here, however,
Mr. Sandoval filed separate motions for extension of time contrary to our prior consolidation
order. Accordingly, we further ORDER Mr. Sandoval to comply with our December 21, 2018
consolidation order with regard to all future filings.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court